 BAKER ELECTRIC 521D.L. Baker, Inc., t/a Baker Electric, and its alter ego and/or Successor Baker Electric, Inc., and Dan-iel L. Baker and Maggie Barry, Individually and International Brotherhood of Electrical Work-ers.  Cases 5ŒCAŒ24131 and 5ŒCAŒ24190 January 19, 2000 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On May 8, 1995, the National Labor Relations Board issued a Decision and Order in this proceeding1 in which it ordered the Respondent, D.L. Baker, Inc., t/a Baker Electric, to offer reinstatement to Michael Tangy and to make him whole for any loss of earnings and other bene-fits he suffered as a result of the discrimination against him, to offer employment to individuals on the Union™s out-of-work list who were denied an opportunity to work for the Respondent due to the Respondent™s failure and refusal to adhere to the NECA-Union Inside Wireman Master Agreement, and to make whole the Respondent™s own employees and those who were unlawfully denied employment for all loss of earnings and other benefits they suffered as a result of the Respondent™s failure to adhere to the agreement.  On January 8, 1997, the United States Court of Appeals for the Fourth Circuit entered a judgment enforcing the Board™s Order.2  A controversy having arisen over the amount of back-pay due the claimants under the Board™s Order, the Re-gional Director for Region 5 issued a compliance specifi-cation and notice of hearing setting forth backpay formu-lae and calculations for the three groups of claimants:  employees who worked for the Respondent during the backpay period; individuals on the Union™s out-of-work list who were not referred for employment due to the Respondent™s failure to use the hiring hall; and discrimi-natee Tangy, who had been discharged for engaging in protected activities.  The specification also alleges that three additional Respondents are derivatively liable for the amounts due the claimants.  Specifically, the specifi-cation alleges that Respondent Baker Electric, Inc. is an alter ego and/or successor of D.L. Baker, Inc., t/a Baker Electric, and is jointly and severally liable for the back-pay, interest, and other relief required by the Board™s Order as enforced by the court.  The specification further alleges that Daniel L. Baker and Maggie Barrie, indi-vidually, acted as the alter egos of Respondents D.L. Baker, Inc., t/a Baker Electric and Baker Electric, Inc. and that both individuals are personally liable, jointly and severally, for payment of backpay, interest, and other relief.                                                                                                                      1 317 NLRB 335 (1995). 2 NLRB v. Baker Electric, No. 96Œ1377 (4th Cir. 1997) (per curiam) (unpublished opinion). All four Respondents filed answers to the compliance specification on April 21, 1999.  The answers generally deny the General Counsel™s formulae for computing backpay and the application of those formulae to the claimants.  The Respondents additionally raise several affirmative defenses. On May 11, 1999, the General Counsel filed with the Board a Motion for Partial Summary Judgment.  The General Counsel argues that the Respondents™ answers are substantively deficient under Section 102.56(b) of the Board™s Rules and Regulations, because the Respon-dents™ general denials to paragraphs 17, 18, 19, 24, and 32 relate to matters within the Respondents™ knowledge.  The General Counsel further argues that the Respon-dents™ affirmative defenses are unsupported, and that the Respondents improperly seek to relitigate the Respon-dents™ liability.  The General Counsel urges the Board to strike the Respondents™ answers to paragraphs 17, 18, 19, 24, and 32 in their entirety, or, alternatively, to grant summary judgment as to the allegations in those para-graphs.3  On May 18, 1999, the Board issued an order transfer-ring proceedings to the Board and Notice to Show Cause why the General Counsel™s motion should not be granted.  On June 1, 1999, the Respondents filed a joint opposition to the General Counsel™s motion and, in addi-tion, filed joint motions to compel the return of original documents, for the production of certain information related to the compliance specification, and for an en-largement of time in which to file an amended answer to the compliance specification following production of the requested documents.  The Charging Party filed a brief in support of the General Counsel™s motion.  The General Counsel filed a reply brief to the Respondents™ joint op-position to his motion and an opposition to the Respon-dents™ motions.  The Respondents sought to file a surre-ply brief to the General Counsel™s reply brief, which the Board™s Executive Secretary rejected pursuant to the Board™s longstanding policy against accepting surreply briefs.  The Respondents then filed with the Board a mo-tion to accept the surreply brief.4  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.  3 The motion does not seek summary judgment with respect to alter ego or successor issues, interim earnings of hiring hall claimants or Tangy, claimants™ medical expenses, or contractual funds payments. 4 Motions for Summary Judgment are governed by Sec. 102.24 of the Board™s Rules and Regulations.  Sec. 102.24(b) permits a party to file an opposition to the motion and a response to the Notice to Show Cause.  In addition, although not expressly provided for in Sec. 102.24, it is the Board™s practice to permit the party moving for summary judgment to file a reply brief, just as a party filing exceptions under Sec. 102.46 is permitted to file such a brief.  See Sec. 102.46(h).  In consideration of the need for administrative finality, however, surreply briefs are generally not permitted, ﬁexcept by special leave of the Board.ﬂ  Id.  Here, no circumstances were presented warranting special leave, and the Respondents™ motion to file a surreply brief is therefore denied. 330 NLRB No. 79  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 522On the entire record, the 
Board makes the following 
Ruling on Motion for Partial Summary Judgment  
Section 102.56 of the Board™s Rules and Regulations 
provides that: 
 (b)  
Contents of answer to specification
.ŠThe 
answer shall specifically 
admit, deny, or explain 
each and every allegation of the specification, unless 
the respondent is without knowledge, in which case 
the respondent shall so stat
e, such statement operat-
ing as a denial.  Denials shall fairly meet the sub-
stance of the allegations of 
the specification at issue.  
When a respondent intends to deny only a part of an 
allegation, the respondent shall specify so much of it 
as is true and shall deny only the remainder.  As to 
all matters within the knowledge of the respondent, 
including but not limited to the various factors enter-
ing into the computation of gross backpay, a general 
denial shall not suffice.  As to such matters, if the re-
spondent disputes either th
e accuracy of the figures 
in the specification or the premises on which they 
are based, the answer sha
ll specifically state the ba-sis for such disagreement, setting forth in detail the 

respondent™s position as to the applicable premises 

and furnishing the appropriate supporting figures. 
(c)  Effect of failure to answer or to plead spe-
cifically and in detail to backpay allegations of 
specification
.ŠIf the respondent fails to file any an-
swer to the specification wi
thin the time prescribed 
by this section, the Board 
may, either with or with-
out taking evidence in support of the allegations of 
the specification and without further notice to the re-
spondent, find the specification to be true and enter 
such order as may be appropriate.  If the respondent 
files an answer to the specification but fails to deny 
any allegation of the specification in the manner re-
quired by paragraph (b) of this section and the fail-
ure so to deny is not adequately explained, such al-

legation shall be deemed to be admitted to be true, 
and may be so found by the Board without the taking 
of evidence supporting such allegation, and the re-
spondent shall be precluded from introducing any 
evidence controverting the allegation. 
 Having considered the matter, the Board has decided 
to grant the General Counsel™s motion.
5   With respect to 
                                                          
                                                                                             
5 Based on the entire record, we find the Respondents™ motions for 
return or production of documents to be without merit. The Respon-
dents demand return of the original financial records subpoenaed dur-
ing compliance proceedings.  The General Counsel retained the origi-
nals of financial records to be intr
oduced at the compliance hearing, in 
view of concerns about integrity of evidence that arose during pro-
tracted subpoena enforcement litiga
tion.  The General Counsel pro-
vided the Respondents with date stam
ped copies of all retained origi-
nals.  The Respondents do not allege that the copies and the originals 
differ.  To facilitate the return of
 the originals, the General Counsel 
made several efforts to authenticate c
opies for use at trial, all of which 
met with no success:  the Respondents opposed the General Counsel™s 
the answer filed by the original Respondent, D.L. Baker, 
Inc., t/a Baker Electric, we find that it fails to raise any 
issue warranting a hearing with
 respect to those portions 
of the compliance specification on which summary 
judgment is sought.  The general denials in the Respon-
dent™s answers to paragraphs 17, 18, 19, 24, and 32 of 
the compliance specification do not meet the require-

ments of Section 102.56 of the Board™s Rules and Regu-
lations.   Paragraphs 17, 18, and 19 of the specification 
base gross backpay, interim earnings, and calendar quar-
ter net backpay for the Respondent™s own employees on 
the hours they actually worked for the Respondent during 
the backpay period and the wages they were actually 
paid, incorporating the increases provided in the Master 
Agreement.  Paragraphs 24 and 32 use the same basis for 
determining gross backpay, but not interim earnings or 
net backpay, for the hiring hall claimants and for dis-
criminatee Tangy.  These matte
rs, including the interim 
earnings of employees on the Respondent™s payroll, in-
volve information within the Respondent™s knowledge 
and control.  The Respondent™s failure to set forth fully 
its position as to the applicable premises or to furnish 
appropriate supporting figures 
or alternative calculations 
to those alleged in paragraphs 17, 18, 19, 24, and 32 is 
contrary to the specificity re
quirements of Section 102.56 
of the Board™s Rules and Regulations.
6   motion to reopen the record to authen
ticate copies, refused to stipulate 
to authenticity or to allow the Res
pondents™ principals to swear to au-
thenticity, and ignored the General Counsel™s standing offer to the 
Respondents™ counsel to review the 
originals at the Regional Office as 
needed.  In addition, the Respondents™ allegation that the General 
Counsel breached a district court order to return records is without 
foundation; the record does not contai
n such an order.  We thus deny 
the Respondents™ motion to compel return of original documents.  The 

Respondents further moved for produc
tion of certain other documents 
related to the compliance specificati
on.  As the requested records are 
not relevant to matters on which su
mmary judgment is sought, we deny 
the motion.  Consequently, we also deny the Respondents™ motion for 

enlargement of time to f
ile an answer to the compliance specification, 
as that motion was predicated on r
eceipt of the requested documents. 
6 The Respondent argues that its answer should be considered suffi-
cient under 
Aquatech, Inc.
, 306 NLRB 975 (1991), and 
Vibra-Screw, 
Inc
., 308 NLRB 151 (1992).  In those cases, the Board construed oppo-
sitions to summary judgment motions 
that cured procedural defects or 
provided new information as amended 
answers.  Here, conversely, the 
Respondent™s opposition contains no 
new information.  Further, the 
Respondent™s speculation that if it had additional documents it might 
produce more specific answers is baseless.  We have found no merit in 
the Respondent™s motions requesting the General Counsel to return or 
produce additional documents.  
We need not decide the question 
of the adequacy of the answers 
filed by the three additional Respondents.  Resolution of the derivative 
liability issue will necessarily resolve th
at question as well.  If there is 
no merit in the successorship and alter ego allegations of the compli-
ance specification, then these Respondents will not be liable for any 
backpay.  If, on the other hand, th
e General Counsel establishes that 
such a relationship exists among the Respondents, then the additional 

Respondents will be bound by the failure
 of the original Respondent to 
provide an adequate answer to pars. 17, 18, 19, 24, and 32 of the com-
pliance specification.  See 
Carib Inn Tennis Club & Casino
, 320 NLRB 
1113, 1114 fn. 4 (1996), supplemented by 323 NLRB 591 fn. 5 (1997). 
 BAKER ELECTRIC 523The Respondents also deny liability for the backpay 
period set forth in the compliance specification, includ-
ing the allegations in paragraphs 17, 18, 19, 24, and 32, 
on the ground that the Respondent, D.L. Baker, Inc., t/a 
Baker Electric, repudiated 
the collective-bargaining 
agreement in September 1993
, shortly after the backpay 
period commenced.  In the underlying case, however, the 
Board and the court of appeal
s specifically found that the 
Respondent had never effectively repudiated the agree-
ment.
7  Thus, the Respondents™ argument that backpay 
tolls in September 1993 has 
already been rejected and may not be relitigated in this proceeding.  
Viola Indus-
tries, 316 NLRB 424 (1995); 
Arctic Framing, Inc., 313 NLRB 798 (1994).   
Accordingly, pursuant to Section 102.56(c) of the 
Board™s Rules, we deem th
e Respondent to have admit-
ted the allegations of paragraphs 17, 18, 19, 24, and 32 of 
the compliance specification 
as to the gross backpay 
formula for all claimants and 
as to the interim earnings 
and calendar quarter net backpay formula for the Re-

spondent™s own employees, and we grant the General 
                                                          
 7 317 NLRB at 346; 
NLRB v. Baker Electric
, unpublished opinion at 
8. The compliance specification alleges that effective repudiation oc-
curred on May 28, 1997, subsequent to the Board and court orders, and 
adopts that date as the termination of the backpay period.  
Counsel™s Motion for Partial Summary Judgment as to 
those matters. 
ORDER It is ordered that the General Counsel™s Motion to the 
Board for Partial Summary Judgment is granted with 
respect to the compliance sp
ecification™s paragraphs 17, 18, 19, 24, and 32 with respect to formulae and calcula-
tions of gross backpay for all claimants and interim earn-
ings and calendar quarter net backpay for claimants who 
worked for Respondent D.L. Baker, Inc., t/a Baker Elec-

tric.  IT IS FURTHER ORDERED 
that this proceeding is re-
manded to the Regional Director for Region 5 for the 
purposes of issuing a notice of hearing and scheduling 
the hearing before an administrative law judge, which 
shall be limited to the taking of evidence concerning the 
remaining allegations of the compliance specification. 
IT IS FURTHER ORDERED 
that the administrative law 
judge shall prepare and serve 
on the parties a supplemen-
tal decision containing findings of fact, conclusions of 
law, and recommendations based on all the record evi-
dence.  Following service of the administrative law 
judge™s decision on the parties, the provisions of Section 
102.46 of the Board™s Rules and Regulations shall be 

applicable.  
 